This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 WILLIAM GARDNER,

 3          Plaintiff/Counterdefendant-Appellee,

 4 v.                                                                            No. A-1-CA-36524

 5 ERIC RIVERA, d/b/a SOUTHWEST
 6 METAL DESIGN,

 7          Defendant/Counterclaimant/Third-Party
 8          Plaintiff/Counterdefendant-Appellant,

 9 and

10 KATHRYN GARDNER,

11          Third-Party Defendant/Counterclaimant-
12          Appellee.

13 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
14 John F. Davis, District Judge

15 William Gardner
16 Bernalillo, NM

17 Pro se Appellee

18 Houliston & Weaks
19 David M. Houliston
20 Albuquerque, NM
 1 for Appellant

 2                           MEMORANDUM OPINION

 3 VIGIL, Judge.

 4   {1}   Defendant appealed the district court’s adverse judgment following a bench

 5 trial. We issued a notice of proposed summary disposition, proposing to affirm.

 6 Defendant requested an extension of time in which to file a memorandum in

 7 opposition, which was granted. However, the requested extension expired on January

 8 5, 2018, over two weeks have passed since the expiration of the requested extension

 9 and no memorandum has been received from Defendant. Therefore, for the reasons

10 stated in the notice of proposed summary disposition, we affirm.

11         IT IS SO ORDERED.


12                                 ______________________________
13                                 MICHAEL E. VIGIL, Judge


14 WE CONCUR:


15 ____________________________
16 M. MONICA ZAMORA, Judge


17 ____________________________
18 J. MILES HANISEE, Judge




                                            2